. .
           oFFiCE       OF THE A=Oi?NEY                    GENERAL        dF     TEXAS
                                                 +USTlN




Hmorable    L. A. VJoods
3tate Superintendent
‘-?anawt.mPnLnr ‘&ucation
              ,s,    .. .
                                   :,
                        .   ..’         /.


                        T..’Mi. Triffible
                                        ..
                                             .oDin;
                                                               &$ii  the amunt or .
                                                                  1 claybe received
                                                               (rectoror Radio and -




                                                                      .

          “1 wmla like to knor?whether the Cmp-.                                               ’
     troller of %blio Accwnts  IS justified in refus-
     ilq   to   npproue           the.       Sk318ry   as .rixaa. here+,.:      ..,.,,,_‘. .
                                                                 .
                                                                   . ,.
                                                                                ..
                                                                                     .i
                                                                          -*.
                    ?                                                                     . ./
                                                                      .’._.:A--
                                                                                                   ..
                                                                                              -




                                    .
                        :                                                                         .-




        Hon. I.. A.,Pfoods,             Page 2
                                            j          ',        .~'.                              _:
                             ;     '~       *.
                          .;..                                        . '~_:
                                    _'   - ,;
                           "Since 'Lb.Prooto~ has not received his
                     salary for the month of April and is in need
                     of his money; we requ8st.a rush opinion on.
                   . this matter."      .
                   It is our tUtd6rStEUIdiIIg that no spsoi110 appropria:
        tlon has been DDE eithsr for the position now held by z&r.
    ... Proctor or for tho .posltionpreviously held by him, but that
        ths salaries for both positlons hava been paid fron the appro-
        prlation for oontingent expense of the,Radio and Visual Sauca-
        tion Division of the Departzikntof Rduoation. In the Depart-
        mental AppropriationAot of the 48th Legislaturethe following
        appropriationsare made ior thisDIvIsion:
             -.c                                                    Vor   the Years
                                                             Eklginning       End in&
                                                             September        August,
                                                             1, 1943         ,3L 1945.
                    ."138. Supervisor           of malo
                             andspeolal          3dwx4tlon   ~3,000.00     . $3,OOO,ZO
                      139. Contiment            oxcenst3   for
.


                 Section 15(d) oi the General Provlslons or this
       AppropriationBet provides as follows:
                                                      ?
                 *AdditionalEmployees* Compensation.,When any
            additionalemployocs other than those for whloh speoi-
            iio salary agpropriationshave hsrekbeen made, are
            employed and are to be paid out of oontingentappro-
            priations,such employees shall not be paid a larger
            amount than that provided In the regular appropriated
            salaries for eimllar positions in such departsant or
            agsncg, and in the event there are no similar posi-
            tions vathin such department,then suoh additional
            employaa shall not be Raid a larger amount than that
            provided for stnilar positions in other departments
                     or agencies.       . .I*                                           .~.

                 'Itw%ll be noticed tbst under this provision 2Jr.
        Proctor cannot be paid a salary larger thnn that paid~for
                                                              .,-


         .
         :’
-”
              .




                          :.
                                                                                                     .:.

                           .       ,    ‘.                   .,
                                                                               .’-
                  IiOn. LA.             Woods,        Page   3


                  .%?imilarpositions?within your. department. While we havs
                  not been informed as to the poaiticna which may be similar
                  .to #at held by Ex. Proctor, we assume that In any event his
                  posLtion does not'entail.greaterresponaibilttlesor duties       .
                   tha$,.does the positlon of the Supervisor of Radio and SpsoLal
                  Eduoation, the head ot the Divldion in which I&. Proctor ls
                   employed. Since the Supervisor19 salary 13 $3,000.00 per
                  year or $250.00 per month, we feel that Mr. Prootorfs salary
     I
                   oannot,exceed t;-lsamount. Consequently,you are respectfully
                  advised that the Comptroller or Publio Aooounts was justified
                   in refusing  to approve e salary of $275.00 par month for Sr.
                  Procty*s positI+..
                            Trusting that the foregoing                   fully answers your
                  inquikyy we are3 ~__    I
                                                                       Your5 very,truly
                                                                  -.ATTORXEY'G&S?iL &     !CZXAS .

                                                                  'By,7      Q     .A/..-&9          ‘,
                                                 c                           R. Dz  Xoorhead
                               .                                                     .Aasistant
                   /
                  mbro.            :.            ',